UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
LOUISA SATIA, a/k/a Louisa Nanji,                No. 02-4287
a/k/a Louisa Anda, a/k/a Louisa
Njoe,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4288
KEVIN WATON NANJI,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
            Alexander Williams, Jr., District Judge.
                        (CR-00-590-AW)

                      Submitted: April 30, 2003
                       Decided: June 23, 2003

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.
2                       UNITED STATES v. SATIA
                             COUNSEL

Robert C. Bonsib, Beau Kealy, MARCUS & BONSIB, Greenbelt,
Maryland; Cary J. Hansel, III, JOSEPH, GREENWALD & LAAKE,
P.A., Greenbelt, Maryland, for Appellants. Thomas M. DiBiagio,
United States Attorney, Mythili Raman, Assistant United States
Attorney, Greenbelt, Maryland, Seth Alexander Rosenthal, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Louisa Satia and Kevin Waton Nanji were convicted by a jury of
involuntary servitude, in violation of 18 U.S.C. § 1584 (2000), con-
spiracy to illegally harbor and induce an alien to enter the United
States, in violation of 18 U.S.C. § 371 (2000), and harboring an alien
for financial gain, in violation of 8 U.S.C. § 1324 (2000). Addition-
ally, Satia was convicted of conspiracy to commit marriage fraud and
passport fraud, in violation of 18 U.S.C. § 371. Both defendants
received a 108-month sentence. For the reasons that follow, we affirm
in part and dismiss in part.

   Satia first argues on appeal that the district court erred in denying
her motion to sever the harboring and involuntary servitude counts
from the counts charging passport and marriage fraud, and various
motions for mistrial on the same basis. Ostensibly, Satia argues that
a common scheme did not exist between the harboring/servitude
offenses and the passport/marriage fraud offenses to justify joinder of
the counts, particularly in light of the alleged prejudice to her.

  Rule 8(a) provides that two or more offenses may be charged in the
same indictment when the offenses "are of the same or similar charac-
                        UNITED STATES v. SATIA                         3
ter or are based on the same act or transaction or on two or more acts
or transactions connected together or constituting parts of a common
scheme or plan." This court reviews de novo the district court’s
refusal to grant a misjoinder motion to determine whether the initial
joinder of the offenses was proper under Rule 8(a). United States v.
Mackins, 315 F.3d 399, 412 (4th Cir. 2003). If joinder was proper,
review of the denial of a motion to sever is for an abuse of discretion
under Fed. R. Crim. P. 14. Id. We have reviewed the record in this
case in light of the parties’ arguments and find that the district court
did not err in denying Satia’s motion to sever the counts.

   Nanji argues that the district court erred by denying his motion to
sever his trial from Satia’s on the ground that evidence against Satia
would prejudice him. Denial of a motion to sever is reviewed for an
abuse of discretion. United States v. Spitler, 800 F.2d 1267, 1271-72
(4th Cir. 1986). As a general rule, persons who are indicted together
should be tried together, especially when they have been charged with
conspiracy. United States v. Tipton, 90 F.3d 861, 883 (4th Cir. 1996).
Nanji must show that "there is a serious risk that a joint trial would
compromise a specific trial right of one of the defendants, or prevent
the jury from making a reliable judgment about guilt or innocence."
Zafiro v. United States, 506 U.S. 534, 539 (1993). Nanji must make
a showing of actual prejudice from the joint trial, not merely show
that separate trials would offer a better chance of acquittal. See United
States v. Najjar, 300 F.3d 466, 473 (4th Cir.), cert. denied, 123 S. Ct.
705 (2002). We find no abuse of discretion in the denial of Nanji’s
motion to sever his trial from that of Satia.

   Nanji and Satia next claim that the district court improperly admit-
ted the following Fed. R. Evid. 404(b) evidence: Nanji’s sexual
aggression against Rose Odine; both defendants’ redacted tax returns
and corresponding testimony from IRS Special Agent Dick Wallace;
three different social security number applications by Satia; and the
testimony of Department of Labor employee Stephen Stefanko
regarding the prevailing wage rate for houseworkers in Montgomery
County during the period that the defendants held Rose in servitude.

  We review a district court’s determination of the admissibility of
evidence under Rule 404(b) for abuse of discretion. United States v.
Queen, 132 F.3d 991, 995 (4th Cir. 1997). A district court will not be
4                       UNITED STATES v. SATIA
found to have abused its discretion unless its decision to admit evi-
dence under Rule 404(b) was arbitrary or irrational. See United States
v. Haney, 914 F.2d 602, 607 (4th Cir. 1990) (upholding admission of
evidence of similar prior bank robberies).

   Evidence of other crimes is not admissible to prove bad character
or criminal propensity. Fed. R. Evid. 404(b). Such evidence is admis-
sible, however, to prove "motive, opportunity, intent, preparation,
plan, knowledge, identity, or absence of mistake or accident." Id.;
Queen, 132 F.3d at 994. Rule 404(b) is an inclusive rule, allowing
evidence of other crimes or acts except that which tends to prove only
criminal disposition. Queen, 132 F.3d at 994-95; United States v.
Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988). Evidence of prior acts
is admissible under Rule 404(b) if the evidence is: (1) relevant to an
issue other than the general character of the defendant; (2) necessary,
in that it is probative of an element of the offense; and (3) reliable.
Further, the probative value of the evidence must not be substantially
outweighed by its prejudicial value. Fed. R. Evid. 403; Queen, 132
F.3d at 997. Limiting jury instructions explaining the purpose for
admitting evidence of prior acts and advance notice of the intent to
introduce prior act evidence provide additional protection to defen-
dants. Queen, 132 F.3d at 997. We have reviewed the record and find
no abuse of discretion in the court’s admission of the challenged evi-
dence.

   Nanji also argues that the district court erred in denying his motion
for judgment of acquittal on the ground that there was insufficient
evidence to support the jury’s finding that he was guilty of involun-
tary servitude. This court reviews the district court’s decision to deny
a motion for judgment of acquittal de novo. United States v. Galli-
more, 247 F.3d 134, 136 (4th Cir. 2001). Where, as here, the motion
is based on sufficiency of the evidence, the relevant question is not
whether the court is convinced of guilt beyond a reasonable doubt, but
rather whether the evidence, when viewed in the light most favorable
to the government, was sufficient for a rational trier of fact to have
found the essential elements of the crime beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Stewart, 256 F.3d 231, 250 (4th Cir.) (citing United States v. Burgos,
94 F.3d 849, 862-63 (4th Cir. 1996) (en banc)), cert. denied, 534 U.S.
1049 (2001), and cert. denied, 535 U.S. 977 (2002). If substantial evi-
                        UNITED STATES v. SATIA                        5
dence exists to support a verdict, the verdict must be sustained.
Glasser, 315 U.S. at 80. We find sufficient evidence in the record to
support the jury’s verdict and therefore find no reversible error in the
court’s denial of Nanji’s motion for judgment of acquittal.

   Nanji and Satia also assert that the district court erred in refusing
to instruct the jury on the definition of reasonable doubt. In general,
the decision to give, or not to give, a jury instruction and the content
of that instruction are reviewed for an abuse of discretion. United
States v. Burgos, 55 F.3d 933, 935 (4th Cir. 1995). Specifically, this
court does not require or encourage trial courts to define reasonable
doubt. See United States v. Williams, 152 F.3d 294, 298 (4th Cir.
1998). Thus, the district court did not abuse its discretion in refusing
to define reasonable doubt. See United States v. Reives, 15 F.3d 42,
45 (4th Cir. 1994) (condemning the attempts of trial courts to define
reasonable doubt). Nanji and Satia concede that their argument is
foreclosed by this court’s prior holdings, but urge this court to recon-
sider its position. However, a panel of the court is bound by the prior
panel and en banc decisions of the court, and that binding precedent
can be reversed only by the court en banc. See Joseph v. Angelone,
184 F.3d 320, 325 (4th Cir. 1999) (considering en banc decisions);
Busby v. Crown Supply, Inc., 896 F.2d 833, 840-41 (4th Cir. 1990)
(considering panel decisions).

   The defendants also argue on appeal that the district court erred in
applying a two-level obstruction of justice enhancement pursuant to
U.S. Sentencing Guidelines Manual § 3C1.1 (2001). Section 3C1.1
allows a two-level increase when a defendant willfully obstructs or
impedes the administration of justice during the investigation, prose-
cution or sentencing of the offense of conviction. The district court’s
factual findings concerning sentencing factors are reviewed for clear
error. United States v. France, 164 F.3d 203, 209 (4th Cir. 1998). Its
legal determinations are reviewed de novo. Id. We find no error in the
district court’s imposition of this enhancement based on subornation
of perjury.

   Nanji also argues that the court erred in denying his motion for a
downward adjustment for his mitigating role in the offense. A defen-
dant has the burden of showing by a preponderance of the evidence
that he had a mitigating role in the offense. United States v. Akinkoye,
6                       UNITED STATES v. SATIA
185 F.3d 192, 202 (4th Cir. 1999). A defendant may receive a four-
level reduction for being a minimal participant if he is "plainly among
the least culpable of those involved in the conduct of a group." USSG
§ 3B1.2(a), comment. (n.4). This level of culpability is shown by the
defendant’s "lack of knowledge or understanding of the scope and
structure of the enterprise and of the activities of others . . . ." Id. A
two-level reduction may be made when a defendant is a minor partici-
pant, that is, one who "is less culpable than most other participants,
but whose role could not be described as minimal." USSG § 3B1.2(b),
comment. (n.5). The "critical inquiry is thus not just whether the
defendant has done fewer ‘bad acts’ than his codefendants, but
whether the defendant’s conduct is material or essential to committing
the offense." United States v. Pratt, 239 F.3d 640, 646 (4th Cir. 2001)
(internal quotation omitted). Role adjustments are determined on the
basis of the defendant’s relevant conduct. United States v. Fells, 920
F.2d 1179, 1183-84 (4th Cir. 1990). The district court’s determination
concerning the defendant’s role in the offense is a factual issue we
review for clear error. United States v. Perkins, 108 F.3d 512, 518
(4th Cir. 1997). We find no clear error in the district court’s determi-
nation that Nanji simply was not a minimal or minor participant to
warrant the reduction.

   Last, Nanji claims that the district court erred in denying his
motion for a downward departure based on his employment history
and both defendants challenge the denial of a downward departure
based on their family circumstances. The district court found that the
defendants’ circumstances were not extraordinary enough to warrant
departure. A sentencing court’s decision not to depart is not review-
able unless the court’s decision is based on a mistaken view that it
lacks authority to do so. United States v. Edwards, 188 F.3d 230, 238
(4th Cir. 1999); United States v. Bayerle, 898 F.2d 28, 31 (4th Cir.
1990). Review is not available if the district court decides facts and
circumstances of the case do not warrant departure. United States v.
Brock, 108 F.3d 31, 33 (4th Cir. 1997). Because the court’s decision
was not based on a mistaken view that it lacked the authority to
depart, this issue is not subject to appellate review. See United States
v. Matthews, 209 F.3d 338, 352-53 (4th Cir. 2000).

   Accordingly we affirm Satia’s and Nanji’s convictions and sen-
tences. As to their challenge to the court’s denial of their motions for
                       UNITED STATES v. SATIA                        7
downward departure, such denial is not reviewable, and that portion
of the appeal is dismissed. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                       AFFIRMED IN PART; DISMISSED IN PART